Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

The instant claims require a cathodic arc evaporation in which the arc spot is guided by a magnetic field generated by a magnetic means inside the chamber and outside the chamber and the magnetic field is changed between at least two different magnetic fields M1 and M2, the method comprising:
Production of field M1 during a first time t1 along a path in a first region, wherein t1 corresponds to the time the arc spot needs to follow the entirety of the path one time;
Altering the magnetic field properties to form second magnetic field M2, that is different from M1, for a second time t2 to guide the arc along a second path in a second region wherein the time to travel the complete second path corresponds to t2;
The total duration of the evaporation process t-tot is equal to or greater than the sum of the times time M1 is active and M2 is active, the respective times greater than or equal to times t1 and t2.

.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON BERMAN whose telephone number is (571)270-5265. The examiner can normally be reached Monday-Thursday 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on (571) 272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JASON BERMAN/Primary Examiner, Art Unit 1794